Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 October 2021 has been entered.
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 16 being independent. Claims 1, 4-7, 11, 14-16, 19, and 20s have been amended.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 08 October 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the context of newly amended claims 1, 11, and 16, the prior art of record does not teach or reasonably suggest the ordered combination of limitations of the claims. Using claim 1 as an example, when considered with the remaining limitations, the prior art of record of record does not teach or suggest at least “accessing a model that comprises a region and a set of points, wherein the set of points comprises multiple points with depth values and a point in the region that is absent a depth value; aligning image data with the region of the model, wherein the image data comprises an image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/MICHAEL J COBB/Primary Examiner, Art Unit 2613